     Case 4:20-cv-04089-SOH Document 7                      Filed 12/14/20 Page 1 of 3 PageID #: 20




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

TED HAMILTON                                                                                          PLAINTIFF

v.                                         Case No. 4:20-cv-04089

JAMES WISE                                                                                         DEFENDANT

                                                     ORDER

         Before the Court is Plaintiff Ted Hamilton’s Motion to Proceed In Forma Pauperis (“IFP”)

(ECF No. 2) and his failure to obey orders of the Court.

         On October 6, 2020, Plaintiff filed this case pro se pursuant to 42 U.S.C. § 1983 (ECF No.

1) and a Motion to Proceed IFP. (ECF No. 2). The Court entered an order provisionally filing the

Complaint because Plaintiff had accumulated three strikes that would make him ineligible for IFP

status under 28 U.S.C. § 1915(g). (ECF No. 3). The order directed Plaintiff to either pay the filing

fee of $400 or establish why § 1915(g) does not apply to this action by October 27, 2020.

          On October 19, 2020, Plaintiff filed a Motion for Extension of Time to File Response to

the Order. (ECF No. 5). In this motion, Plaintiff asked the Court to identify the cases he filed that

were being counted as strikes, extend the time for him to pay the filing fee of $400, and identify

which cases Plaintiff had paid filing fees.

         On October 27, 2020, the Court entered an order granting in part and denying part

Plaintiff’s motion for extension of time. (ECF No. 6). The Court identified the cases filed by

Plaintiff which were being counted as strikes against him1 and granted Plaintiff’s request for

additional time to collect the money for the $400.00 filing fee. However, the Court informed


1
  These cases include: 1) Hamilton v. Hempstead County, Civil No. 4:16-04002, dismissed with prejudice on July 18,
2016 as the case was barred by the statute of limitations; 2) Hamilton v. Mauldin, Civil No. 4:14-04033, dismissed for
failure to state a claim on March 3, 2015; and 3) Hamilton v. Brownlee, 237 Fed. Appx. 114 (8th Cir. 2007), affirming
district court’s dismissal for failure to state a claim.
 Case 4:20-cv-04089-SOH Document 7                    Filed 12/14/20 Page 2 of 3 PageID #: 21




Plaintiff that it was not responsible for researching and determining the cases in which Plaintiff

had paid filing fees. The Court then ordered Plaintiff to pay the filing fee of $400.00 by November

27, 2020.

       The order also advised Plaintiff that the failure to timely and properly comply with the

Order would result in this case being dismissed without prejudice pursuant to Local Rule 5.5(c)(2).

(ECF No. 6). This order has not been returned as undeliverable nor has Plaintiff paid the filing fee

or provided any explanation to the Court as to why the three strikes provision set forth in 28 U.S.C.

§ 1915(g) does not apply to this action.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically discuss dismissal of a case

on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the court.

Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to FRCP 41(b), a

district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).




                                                  2
 Case 4:20-cv-04089-SOH Document 7                 Filed 12/14/20 Page 3 of 3 PageID #: 22




        Plaintiff has failed to comply with orders of this Court by not paying the filing fee and

failing to establish why the three strikes provision of 28 U.S.C. 1915(g) does not apply to him.

Therefore, Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED. Pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed. Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of December, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               3
